DURHAM, Justice:
Defendant was charged with aggravated sexual abuse of a child, in violation of Utah Code Ann. § 76-5-404.1 (Supp.1984). He pleaded guilty to the charge, reserving his right to challenge the sentencing provisions of the statute which he claimed were unconstitutional. Defendant was sentenced to a minimum mandatory term of three years.
This Court recently upheld sentencing provisions similar to the one challenged in this appeal in State v. Bishop, 717 P.2d 261 (Utah 1986), and in State v. Egbert, 66 Utah Adv.Rep. 52 (Sept. 28, 1987). There is no substantive difference in the sentencing scheme defendant challenges and those held constitutional in Bishop and Egbert. Although I dissented from the holding in Eg-bert, it has now become Utah law, and we are constrained to reject defendant’s appeal and affirm his conviction and sentence.
HALL, C.J., STEWART, Associate C.J., and HOWE and ZIMMERMAN, JJ., concur.